Olivee, Chief Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) The merchandise covered by these appeals consists of fuses imported from Switzerland.
2) At the time of exportation no foreign value, export value, nor United States value existed for such or similar merchandise, and the cost of production thereof was 87.93 Swiss francs per thousand pieces, said cost being comprised of the following:
a) Material and fabrication_65.14
b) Usual general expenses_ 14 83
c) Packing_ . 22
d) Profit__ 7.74
87. 93
3)Upon this stipulation the appeals enumerated above may be deemed to be submitted, and to be abandoned as to all other merchandise.
On the agreed facts I find the cost of production, as that value, is defined in section 402 (f) of the Tariff Act of 1930, to be the proper *500basis for the determination of the value of the fuses here involved, and that such value was 87.93 Swiss francs per thousand pieces.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed. Judgment will be entered accordingly.